Motion by Malcolm S., the respondent in a juvenile delinquency proceeding pursuant to Family Court Act article 3, in which the petitioner presentment agency joins, for (1) leave to appeal from an order of the Family Court, Westchester County (Spitz, J.), dated July 1, 1997, (2) to stay enforcement of the order pending determination of the appeal, (3) for a preference in the hearing of the appeal, and (4) to seal exhibits submitted on the motion.
Upon the papers submitted in support of the motion and the papers filed in opposition thereto, it is
Ordered that the branches of the motion which are for leave to appeal, for a preference, and to seal exhibits are granted, and it is further,
Ordered that the motion is otherwise denied as academic (see, Matter of Malcolm S., 241 AD2d 469 [decided herewith]). Mangano, P. J., Sullivan, Pizzuto, Friedmann and Goldstein, JJ., concur.